396 F.2d 1
James CAMPBELL, Appellant,v.UNITED STATES of America, Appellee.
No. 25085.
United States Court of Appeals Fifth Circuit.
May 31, 1968.

James W. O'Mara, Jackson, Miss., for appellant.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for appellee.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
Appellant was convicted for failure to obey an order of his local selective service board to report for civilian work in lieu of induction into the armed forces of the United States.  Although appellant took no administrative appeal from the board's decision, he urges that the draft board procedure denied him certain constitutional rights, including the right to counsel, right against self-incrimination, and right to confrontation of witnesses.  We affirm because 'all of appellant's contentions are foreclosed by his failure to exhaust administrative remedies.'  DuVernay v. United States, 5 Cir. 1968, 394 F.2d 979.  Appellant's final assertion, that the government failed to prove that he was called to civilian service in proper sequence, is foreclosed by our recent decisions in Pigue v. United States, 5 Cir. 1968, 389 F.2d 765; Lowe v. United States, 5 Cir. 1968, 389 F.2d 51; Greer v. United States, 5 Cir. 1967, 378 F.2d 931.


2
Affirmed.